Fourth Court of Appeals
                                  San Antonio, Texas
                                         July 16, 2014

                                     No. 04-14-00276-CV

                                      Martin M. PARRA,
                                           Appellant

                                               v.

                  TOYOTA MOTOR MANUFACTURING TEXAS, INC.,
                                 Appellee

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-20505
                          Honorable Gloria Saldaña, Judge Presiding

                                           ORDER

         In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR LACK
OF JURISDICTION. It is ORDERED that no costs be assessed against appellant, Martin M. Parra,
in relation to this appeal because he qualifies as indigent under TEX. R. APP. P. 20.

       It is so ORDERED on July 16, 2014.


                                                _____________________________
                                                Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of July, 2014.

                                                _____________________________
                                                Keith E. Hottle, Clerk